Order filed November 19, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00641-CV
                                    ____________

               IN THE INTEREST OF J.A.F., CHILD, Appellant




                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-01179J

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). Appellant’s brief was due November 17, 2014. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The accelerated schedule
requires greater compliance with briefing deadlines. Therefore we order appointed
counsel, William M. Thursland, to file appellant’s brief no later than December 1,
2014. If the brief is not filed by that date, counsel may be required to show cause
why he should not be held in contempt of court.



                                     PER CURIAM